PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/192,181
Filing Date: 15 Nov 2018
Appellant(s): HOGGARTH et al.



__________________
Tiffany A. Fidler
No. 65366
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/17/2020 appealing from the Office Action mailed 04/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

IV. A. Rejection under 35 U.S.C. 103 of Dependent Claims 2, 3, 4 and 16

The Appellant argues that Nam does not teach “determining via a controller that a further portion of the image has a second content item of the image, and that the second content item is associated with the first content item; and moving, via the controller, the further portion together with the portion of the image”. 
Nam discloses arranging displayed content items in an instrument cluster into groups. A first content item in a group is associated with a second content item by virtue of being in the same group. When an object is placed on the instrument cluster the occluded area of the instrument cluster is determined and each group of content items is moved out of the occluded area. In the example given in Nam, when a smartphone is placed on the cluster, content items corresponding to a group C which includes a compass view and an odometer view are moved together.
[0051] When a smartphone is placed on the cluster, as shown in FIG. 5B, the controller may determine an area 200' covered by the smartphone through the sensing unit. As a result, the controller may move warning lights 520 corresponding to group A, information 530 corresponding to group B and information 540 corresponding to group C to an uncovered area and display the warning lights and information therein upon determining that the area 200' corresponds to display state 1 and information/warning lights corresponding to groups A, B and C are covered.

    PNG
    media_image2.png
    791
    439
    media_image2.png
    Greyscale


Thus Nam groups two content items together and moves the content items as a group. The Examiner maintains that the preceding paragraphs and figures as presented in the Office Action disclose “determining via the controller that a further portion of the image has a second content item of the image, and that the second content item is associated with the first content item; and moving, via the controller, the further portion together with the portion of the image”.

IV. B. 1. Rejection under 35 U.S.C. 103 of Dependent Claims 11, 12, 21 and 22

The Appellant argues that the combination of ACC, Nakao and Yamada does not teach “determining via the controller an orientation of one or more seats for occupants of the motor vehicle,… displaying the image via the controller such that at least a part of the image is in a determined orientation based on the orientation of the seats”
Examiner notes that the Appellant argues a narrow interpretation of the term “orientation”. Examiner argues that the broadest reasonable interpretation of the term “orientation” to one of ordinary skill in the art would include determining a position of an object relative to another object. Claims are given their broadest reasonable interpretation and nowhere in claims 11, 12, 21 or 22 is “orientation” limited to a direction the seat is facing.
Furthermore the specification does not describe with any detail how the orientation of the seats are determined. Claims 11, 12, 21 and 22 recite determining the orientation of a seat via the controller but does not recite with any specificity how the controller is doing the determining.
“As shown in Figure 4, as the positions and/or orientations of the seats 6 change, e.g. between seating configurations depicted in Figures 4A, 4B and 4C, it may be desirable for the orientation of the image I, or a part of the image, displayed by the display system 100 to be adjusted in order to provide improved viewing angles for one or more occupants of the vehicle. For example, the positions and/or orientations 
“The method may therefore include a step in which the position of the second area 204 and/or the orientation of the portion of the image is adjusted according to a change in position and/or orientation of the seats,” Specification paragraph 0076

ACC discloses a vehicle with seats surrounding a display table where physical objects placed on the table cause information displayed on the table to move to not be occluded by the physical object.
“Each seat features a table with an interactive screen… all tables to form a big interaction surface,” ACC page 1
“Smart objects are recognized by the Connected Interactive Table. The HMI can react and interact with these objects. In the video the objects of virtual game go out of the way when the coffee mug is put on the table to stay visible,” ACC page 2

    PNG
    media_image3.png
    176
    286
    media_image3.png
    Greyscale


Nakao discloses a smart table with a display where a position of the user relative to the table can be determined. This determining can happen by a user placing his/her palm on the table’s display.
[0029] The user sensing unit 25 senses the side on which the user is located out of four sides surrounding the display 30 and notifies the non-display area 
Thus Nakao discloses the broader interpretation of “orientation” in that the position of the user relative to the table is determined. Nakao also discloses the Appellant’s more narrow definition. If the user was in an orientation facing away from the table, the user could not place his/her palm on the table. Thus Nakao’s palm detection mechanism can also determine if the user is facing away or facing toward the table.
Nakao further discloses changing the position and orientation of the image depending on the user’s orientation and the position of physical objects placed on the display table.
[0058] In step S6, the user sensing unit 25 senses the side on which the user is located out of four sides surrounding the display 30 and notifies the non-display area setting unit 26 of the sensed side. In step S7, the non-display area setting unit 26 sets a non-display area on the basis of the closed curve representing the profile of the physical object placed on the display 30 and the position of the user and notifies the display signal generating unit 22 of the position information of the non-display area.
[0059] In step S8, the display signal generating unit 22 updates the display signal so as not to locate the display object in the non-display area on the basis of the position information of the non-display area notified from the non-display area setting unit 26 and supplies the updated display signal to the display signal output unit 27.

Yamada discloses a vehicle with seats where the seats can move clockwise around and can also change rotate to change direction.

    PNG
    media_image4.png
    664
    278
    media_image4.png
    Greyscale

Thus in the combination of ACC, Nakao and Yamada, ACC’s seats could change position around ACC’s display table and also rotate as taught by Yamada. In such a combination as the seats rotate and move, a position and rotation of the seats would be determined by detecting a position and rotation of the user sitting in the seat via a user palm detection mechanism as taught by Nakao. As the user is moved by moving the seat to a different seating position or by rotating the seat information displayed on the display table would change position and orientation as taught by Nakao.


IV. B. 2. Rejection under 35 U.S.C. 103 of Dependent Claims 12 and 22

The Appellant argues that the combination of ACC, Nakao and Yamada does not teach “adjusting via the controller the orientation of the image or the part thereof according to the change in the orientation of the seat; adjusting via the controller the portion of the image moved into the second area according to the position of the object relative to the image following the change in orientation; and adjusting via the controller at least one of the position of the second area and the orientation of the portion of the image according to a change in the orientation of the seats”. 
As shown above in section IV. B. 1., in the combination of ACC, Nakao and Yamada ACC’s seats could change position around ACC’s display table and in such a combination as the seats rotate and move, the position and rotation of the seats are determined by detecting a position and rotation of the user. As the seats rotate the information displayed on the display table would be manipulated by being moved and oriented based on the moving position of the user. 
Nakao further discloses moving displayed content on a display table based on a change in position/orientation of the user and the position of an object on top of the display table. In Nakao a non-display area is created based on the current detected position of the user and the profile of a physical object placed on the table.
[0058] In step S6, the user sensing unit 25 senses the side on which the user is located out of four sides surrounding the display 30 and notifies the non-display area setting unit 26 of the sensed side. In step S7, the non-display area setting unit 26 sets a non-display area on the basis of the closed curve representing the profile of the physical object placed on the display 30 and the position of the user 

    PNG
    media_image5.png
    483
    496
    media_image5.png
    Greyscale

Any display objects that are in the non-display area are moved to a second area of the table display screen.
[0059] In step S8, the display signal generating unit 22 updates the display signal so as not to locate the display object in the non-display area on the basis of the position information of the non-display area notified from the non-display area setting unit 26 and supplies the updated display signal to the display signal output unit 27.
The Examiner maintains that the preceding paragraphs and figures as presented in the Office Action disclose “adjusting via the controller the orientation of the image or the part thereof according to the change in the orientation of the seat; adjusting via the controller the portion of the image moved into 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        
Conferees:
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143                 
                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.